Title: To James Madison from Elbridge Gerry, 17 November 1814
From: Gerry, Elbridge
To: Madison, James


        
          confidential
          Dear Sir,
          Washington 17th Novr 1814
        
        I have the honor of enclosing a letter of the 10th, received from the Honble Aaron Hill of Boston, covering a copy of one dated the 3d (instead of the 2d,) from the British Captain Mounsey to the Selectmen of Camden, and of another of the 30th of October from Major General King, & also a letter & statement of the 4th from Colo Foot to Mr Hill, on the

subject of the late events at Camden; all which communications may be relied on for precision, as I conceive, & correctness.
        The object of the enemy appears to be the recolonization of Maine; by taking possession of the different districts, as rapidly as he can spare troops to fortify & defend them, & by preparing thro the means of a corrupt traffick, the minds of the inhabitants not within his lines, for a voluntary submission.
        Having ever rested with confidence on your wisdom & firmness, permit me to assure you, sir, that your acquiescence in a suggestion which I lately hinted, at the instance of a Gentleman of the Cabinet, when collected at your table, gave me great pleasure, & confirmed me in the belief, “that as Massachusetts had grounded her alarming & unconstitutional measures for a convention, principally on the pretended neglect of Government to protect her, she could have no objection to the raising forthwith 12, or 15,000 men, partly in Maine, for expelling the enemy from it; & that this would strengthen the hands & hearts of our friends, & by their cooperation, enable Government to overwhelm our enemies, in that quarter.” And further, “that a spirited manifesto, legislative or Executive or partaking of both, to accompany the army, taking a summary & correct veiw of the origin, progress & present state of our disputes with Great Britain, & with her white allies in the United States, would invigorate the steadfast, confirm the wavering, & overawe the disaffected.”
        Permit me, Dear Sir, to present the situation of our Country, & particularly that part of it, which at a time like this renders indispensable the most unequivocal conduct, as an apology for the frankness of this letter; & to request, that on all occasions you will beleive me to be, with the highest consideration & respect, your unfeigned Friend, & obedt sert
        
          E Gerry
        
      